Citation Nr: 0716199	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
irritable bowel syndrome, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased initial evaluation for a 
psychiatric disorder, initially characterized as depression 
with sleep disturbance, and evaluated as 10 percent disabling 
prior to February 11, 2002, and recharacterized as PTSD and 
evaluated as 50 percent disabling from February 11, 2002.

3.  Entitlement to an increased initial evaluation for 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased initial evaluation for status 
post injury to the right fourth toe, currently evaluated as 
noncompensably disabling.

5.  Entitlement to an increased initial evaluation for status 
post injury to the right elbow, bursitis, currently evaluated 
as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that granted the veteran entitlement 
to all of these disabilities.  The veteran continues to 
disagree with the level of impairment assigned to each of 
these disabilities.


FINDINGS OF FACT

1.  The veteran's irritable bowel syndrome is currently 
manifested predominantly by diarrhea and abdominal pains, 
resulting in no more than moderate symptomatology.

2.  For the period prior to February 11, 2002, the veteran's 
psychiatric disability was manifested by mild depressive 
symptomatology, to include mild impairment of verbal memory 
functions; however, the veteran was oriented, with good 
concentration and attention, and had no psychological 
impairment to gainful employment.

3.  For the period from February 11, 2002, the veteran's 
psychiatric disability has been manifested by depression and 
poor social skills, but with adequate grooming and hygiene, 
and logical, coherent, and relevant thought processes.

4.  The veteran's chondromalacia of the right knee is 
manifested by slight to no limitation of motion, pain, and no 
instability.

5.  The residuals of the injury to the right fourth toe 
consist of pain and a residual deformity of the veteran's 
distal interphlangeal joint.

6.  The residuals of the injury to the right elbow consist of 
mild pain, with no X-ray findings or other symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, 
for the veteran's irritable bowel syndrome, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2006).

2.  For the period prior to February 11, 2002, the criteria 
for an evaluation in excess of 10 percent, for the veteran's 
service connected psychiatric disability, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).

3.  For the period from February 11, 2002, the criteria for 
an evaluation in excess of 50 percent, for the veteran's 
service connected PTSD, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

4.  The criteria for an evaluation in excess of 10 percent, 
for the veteran's chondromalacia of the right knee, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257 5260, 5261 (2006).

5.  The criteria for a compensable evaluation for the 
veteran's residuals of an injury to the right fourth toe have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2006).

6.  The criteria for a compensable evaluation for the 
residuals of an injury to the veteran's right elbow have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5014, 5205, 5206, 5207, 5208, 5209, 
5213 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in October 2001 and 
September 2002.  The originating agency essentially asked the 
veteran to submit any pertinent evidence in his possession, 
and informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying all these claims, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

The Board will address the evidence of record as pertinent, 
particularly, the veteran's VA treatment records and report 
of VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2006).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2006).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).


Entitlement to an increased initial evaluation for irritable 
bowel syndrome, currently evaluated as 10 percent disabling.

Initially, the Board notes that the veteran was granted 
service connection for irritable bowel syndrome at a 10 
percent evaluation by a January 2002 rating decision.  This 
decision was based on service medical records which showed 
that the veteran had benign colon polyps in service, and was 
also diagnosed in service with irritable bowel syndrome and 
gastroesophageal reflux disease (GERD), and on the report of 
a VA examination.  The veteran continues to disagree with the 
level of disability assigned.

As noted above, the veteran is currently evaluated as 10 
percent disabled for his service connected irritable bowel 
syndrome under Diagnostic Code 7319, as analogous to 
irritable colon syndrome.  Irritable colon syndrome (spastic 
colitis, mucous colitis, etc.), which is mild with 
disturbance of bowel function with occasional episodes of 
abdominal distress warrants a noncompensable evaluation.  
Irritable colon syndrome which is moderate with frequent 
episodes of bowel disturbance with abdominal distress 
warrants a 10 percent evaluation.  Irritable colon syndrome 
which is severe with diarrhea, or alternating diarrhea and 
constipation with more or less constant abdominal distress 
warrants a 30 percent evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2006).

Taking into account all relevant evidence, the Board finds 
that the criteria for an increased evaluation for the 
veteran's service connected irritable bowel syndrome have not 
been met.  Reviewing the evidence of record, a November 2001 
report of VA examination indicated that the veteran reported 
that he was on a high fiber diet for his irritable bowel 
syndrome.  The veteran reported experiencing alternating 
constipation and diarrhea, associated with frequent left 
sided abdominal pain, gaseous distension, belching, bloating, 
and flatulence.  The veteran was also noted to have GERD 
without significant nausea or vomiting, but with frequent 
epigastric and substernal burning discomfort.

An August 2002 report of VA examination noted that the 
veteran reported reflux for the past three to four years with 
symptoms of mid epigastric burning sensations, usually 
following meals, lasting for 10 minutes.  The veteran also 
reported left lower quadrant intermittent pain every morning 
and every night.  The pain was described as an aching and 
stabbing sensation, associated with almost daily diarrhea.  
He denied any abdominal cramping sensations.  Examination 
revealed mild to moderate tenderness throughout the abdomen.  
The veteran was diagnosed with GERD and irritable bowel 
syndrome.

In an April 2003 report of VA examination, the veteran 
indicated that he had occasional to frequent diarrhea after 
meals.  He did not have nausea or vomiting.  He does not have 
constipation.  He does have diarrhea after eating 
occasionally.  He does not have fistula formation.  Upon 
examination there was no evidence of malnutrition.  He 
reported some occasional abdominal pain after eating meals. 
The abdomen was flat and nontender.  The veteran was 
diagnosed with a history of irritable colon with occasional 
diarrhea after meals.

In a July 2004 VA initial intake note, the veteran indicated 
that he has daily diarrhea, and wakes up first thing in the 
morning and has a watery stool, and also after each meal.  He 
denied problems with constipation.  He reported a lot of 
cramping on a daily basis.  He had been helped by medication 
and the use of fiber products.

The Board does not find this symptomatology, considering this 
and all evidence of record, to be consistent with a finding 
of severe irritable bowel syndrome with diarrhea, or 
alternating diarrhea and constipation with more or less 
constant abdominal distress, such that the veteran would 
warrant a 30 percent evaluation.  Although the veteran 
reported having alternating constipation and diarrhea at one 
point, the majority of the veteran's treatment records appear 
to indicate that the veteran has minimal to no problems with 
constipation, although he does appear to have fairly frequent 
diarrhea.  While the veteran has reported periodic and at 
times frequent abdominal distress, the Board does not find 
the reported level of symptomatology consistent with a 
finding of more or less constant abdominal distress.  Thus, 
the Board finds that the preponderance of the evidence of 
record indicates that the veteran does not meet the criteria 
for the next higher evaluation.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for irritable bowel syndrome, and at no 
time has it been medically demonstrated that this disability 
has warranted any higher rating.  Therefore, there is no 
basis for staged rating in the present case.


Entitlement to an increased initial evaluation for a 
psychiatric disorder, initially characterized as depression 
with sleep disturbance, and evaluated as 10 percent disabling 
prior to February 11, 2002, and recharacterized as PTSD and 
evaluated as 50 percent disabling from February 11, 2002.

Initially, the Board points out that the veteran was granted 
service connection for a mild depressive disorder by a 
January 2002 RO decision.  This decision was based on service 
medical records which showed that the veteran was seen 
several times in service with a diagnosis of depression, as 
well as on the report of a VA examination.

By a June 2006 rating decision, the veteran's psychiatric 
disorder was recharacterized as PTSD, and increased to a 50 
percent evaluation, effective February 11, 2002, the earliest 
date a confirmed PTSD diagnosis was available in the 
veteran's records.  The veteran continues to disagree with 
all levels of disability assigned.

The veteran's psychiatric condition is evaluated under 
Diagnostic Code 9411, for PTSD.  

A disability evaluation for PTSD is determined under the 
general rating formula for mental disorders.  A 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress; or, symptoms controlled 
by continuous medication.

A 30 percent rating is evidenced by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name. See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2006).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

It should be noted that these GAF scores are but one piece of 
information to be examined, and the Board is obligated to 
review all pertinent evidence and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.

For the time period prior to February 11, 2002, considering 
all evidence prior to that time, the Board finds that the 
criteria for an evaluation in excess of 10 percent, for the 
veteran's service connected psychiatric disorder, have not 
been met.  Reviewing the evidence of record, the report of a 
November 2001 VA examination indicated that the veteran had 
been married for the last 4 years, and claimed to have a 
satisfactory relationship with his spouse and step children.  
He had a previous marriage from 1985 to 1997.  He reported a 
polite relationship with his sibling, and a satisfactory 
relationship with his mother, but a less satisfactory 
relationship with his father.  He stated that he was 
currently retired due to physical limitations.  The veteran 
reported problems with feeling bland, depressed, 
disappointed, and frustrated.  He also reported some feelings 
of ambivalence, panic, failure, anger, helplessness, fear, 
bitterness, and indifference.  He also mentioned feeling 
contented, happy, and friendly.  He reported adequate energy 
and fair motivation.  He also claimed to have poor appetite, 
poor sleep, and adequate sex drive.  He admitted to past but 
not present feelings/intentions of harming himself.  He 
denied any past or present feeling or intentions of harm to 
others.

Upon examination, his hygiene was fair.  His facial 
expressions were varied and generally appropriate.  His eye 
contact was frequent and sustained.  Attention and 
concentration appeared to be very good.  He showed apparent 
orientation to name, day, date, place, and situation.  Verbal 
memory functions for delayed free recall appeared to be 
mildly impaired.  Prompted recall, constructional ability, 
and nonverbal/spatial memory appeared to be intact.  

It was noted that the pattern of the veteran's responses 
suggested mild levels of over-reporting or embellishment, 
however, the overall profile suggested a neurotic orientation 
marked by depressive and introverted characteristics.  In 
particular, he seemed to be experiencing very mild emotional 
distress with chronic brooding, dysphoria, and anhedonia.  
The examiner indicated that he felt the veteran had no 
psychological impairments that impaired gainful employment.  
The veteran was diagnosed with a mild depressive disorder, 
with a GAF of 65.

In order to warrant an increased evaluation, the veteran 
would have to be found to have occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  The Board however does not find the 
veteran's symptomatology to be consistent with such a 
finding.  In this regard, the examiner specifically indicated 
that the veteran had no psychological impairments that 
impaired gainful employment.  While verbal memory functions 
for delayed free recall appeared to be mildly impaired, the 
veteran's attention and concentration were good, he was 
completely oriented, and was able to maintain a relationship 
with his wife, step children, and mother.  Furthermore, the 
veteran's GAF of 65 is noted to be indicative of only mild 
symptomatology, and the veteran was found to have only a mild 
depressive disorder.  While the veteran had some sleep 
impairment, he was not found to have panic attacks.  He was 
also noted to have no current suicidal or homicidal 
ideations.  Considering this and all evidence of record for 
this period, the Board finds that the preponderance of the 
evidence of record is against a finding that the veteran's 
psychiatric symptomatology meets the criteria for the next 
higher evaluation.

For the time period from February 11, 2002, considering all 
evidence of record, the Board finds that the criteria for an 
evaluation in excess of 50 percent, for the veteran's service 
connected psychiatric disorder, have not been met.

Reviewing the evidence of record, a March 2002 statement from 
a Vet Center counselor noted that the veteran was easily 
irritated and had difficulty communicating his emotions.  He 
stated the veteran's memory and concentration were impaired, 
and that the veteran did not socialize.

A December 2002 report of VA examination indicated that the 
veteran reported feeling chronically upset and wanting to be 
left alone.  He was irritable.  He had a sleep disturbance in 
that he had multiple awakenings and a poor quality of sleep.  
He reported losing 25 pounds over the past six months.  His 
concentration was impaired.  He described very poor energy 
level, no motivation, and no drive.  He had suicidal 
ideation, but no specific plan, and has never attempted 
suicide.  He also noticed a decrease in libido over the past 
6-7 months.  Upon examination, the veteran was alert, 
cooperative, and fully oriented.  He was appropriately 
dressed and groomed.  His affect was blunted, and his mood 
was clearly one of depression.  There was a certain sense of 
hopelessness that he exhibited throughout the interview.  
There was no memory disturbance.  His associations were 
cogent and intact, and the pool of his thought was logical, 
cohesive, and goal directed.  There was a paucity of 
verbalization which the examiner indicated can be 
characteristic of the psychomotor retardation of depression.  
There were no symptoms of organicity.  There was no paranoid 
ideation.  No delusional system was present, and the veteran 
denied any auditory hallucinatory experiences.  The veteran 
was diagnosed with moderate to severe major depressive 
disorder.

A July 2004 statement from a VA counseling therapist noted 
that the veteran reported extremely limited social contacts 
outside the home, and that his involvement with the family is 
extremely limited.  He also reported low energy levels, 
difficulty concentrating for long periods of time, loss of 
interest in most activities, poor appetite and hygiene 
habits, and a general feeling of hopelessness and 
helplessness.  He indicated that the veteran had a chronic 
severe depression with major impairment in all spheres of his 
life.

A July 2004 VA examination report indicated that the veteran 
presented as sullen and irritable.  He has been married for 
seven years.  He reported tending to isolate and wanting to 
be alone as well as irritability, middle and initial 
insomnia, and occasional nightmares as well as flashbacks.  
The veteran reported someone in his team in Iraq accidentally 
killing himself with a cluster bomb (which fatality was later 
confirmed by the evidence of record).  He reported having 
flashbacks of that experience.  The veteran also reported 
dreams and nightmares about his Gulf War experiences.  The 
veteran noted that he was unable to work due to his physical 
condition.

On examination the veteran was sullen and odd.  He was quite 
irritable and reticent to talk in detail about his Gulf War 
experiences.  Overall, he was noted to be articulate, verbal, 
well dressed, and well groomed.   His social skills were 
poor.  His thought process was logical, coherent, and 
relevant.  He was oriented to time, place, person, and 
situation.  His affect was flat and blunted.  He was 
extremely angry as well as depressed.  His reasoning was 
poor.  Fund of general knowledge was good.  He exhibited 
psychomotor agitation and restlessness.  His verbal 
comprehension was good.  His concentration was excellent.  
Long and short term memory were spotty.  His sensorium was 
cloudy.  Symptoms included anxiety, depression, middle and 
initial insomnia, anhedonia and nightmares, as well as 
intrusive thoughts.  He also reported being paranoid.  The 
examiner diagnosed the veteran with severe and chronic PTSD, 
major depressive disorder, severe and recurrent with 
underlying psychosis, and a mood disorder.  The veteran was 
assessed with a GAF of 45.

A November 2005 report of VA outpatient treatment indicated 
that the veteran reported doing well on medication.  He 
denied any significant problems with depression.  He had been 
sleeping fairly well.  He had no major problems with anger, 
and only minor problems with irritability.  He had some 
startle responses, but no crying and no suicidal ideation.  
The veteran was noted to be clean and casually dressed.  His 
mood seemed relatively level with appropriate affect.  There 
were no delusions or hallucinations, and no suicidal or 
homicidal ideation.  He was alert and oriented times four.  
The veteran was diagnosed with PTSD in fairly good control.

To warrant an increased evaluation, the veteran would have to 
be found to have symptomatology consistent with a finding of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.  The Board does not find 
the veteran's current symptomatology to be consistent with 
such a finding.  While he has some trouble maintaining 
relationships and socializing outside the house, at all times 
during the course of the appeal, the veteran has been able to 
maintain a relationship with his wife.  He has been well 
oriented, with adequate grooming and hygiene.  While the 
veteran was at one point noted to have a GAF of 45, 
indicative of serious symptoms, there is no indication that 
the veteran has had during this time obsessional rituals, and 
had generally been found to not be actively suicidal.  He has 
never been found to be hallucinating or delusional.  His 
thought process has been logical, coherent, and relevant.  
Considering this and all evidence of record for this time 
period, the Board finds that the preponderance of the 
evidence of record is against a finding that the veteran's 
psychiatric symptomatology meet the criteria for the next 
higher evaluation.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to an increased initial evaluation for 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.

The veteran was initially service connected for 
chondromalacia for the right knee at a 10 percent evaluation 
by a January 2002 rating decision.  This award was based on 
service medical records, which showed that the veteran was 
seen in service several times for knee problems, including 
instability, and on a report of VA examination.  The veteran 
continues to disagree with the level of disability assigned.

The veteran was initially service connected for his right 
knee at a 10 percent evaluation under Diagnostic Code 5014, 
for osteomalacia.  According to Diagnostic Code 5014, 
osteomalacia will be rated on limitation of motion of the 
affected parts, as arthritis, degenerative.  38 C.F.R. § 
4.71a, Diagnostic Code 5014 (2006).  The Diagnostic Code 
under which the veteran is currently rated is Diagnostic Code 
5257.

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups such a condition is rated as 10 percent 
disabling. Such a condition is to be rated as 20 percent 
disabling if there is X-ray evidence of involvement of 2 or 
more major joints, or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5003 further provides that 
the 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion and that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 to 
5024, inclusive.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when flexion is limited to 60 degrees.  A 10 
percent rating is warranted when it is limited to 45 degrees 
and a 20 percent rating is warranted when it is limited to 30 
degrees.  A 30 percent rating contemplates limitation to 15 
degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other 
impairment of the knee, assignment of a 10 percent rating is 
warranted when there is slight recurrent subluxation or 
lateral instability, a 20 percent rating is warranted when 
there is moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is warranted for 
severe knee impairment with recurrent subluxation or lateral 
instability.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

Pursuant to VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), when a 
knee disorder is rated under Diagnostic Code 5257, and a 
veteran also has arthritis and limitation of motion which at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.

The VA General Counsel issued a precedent opinion, on 
September 17, 2004, finding that separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  69 Fed. Reg. 
59990 (2004), VAOPGCPREC 9-04 (2004).

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabled for his service connected knee disability.  

Reviewing the evidence of record, the report of VA 
examinations dated November 2001 indicated that the veteran 
reported right patellar knee pain, along with stiffness, 
crepitus, and frequent buckling.  Flexion of the right knee 
was limited to75 degrees without pain, but the remainder of 
the range of motion of the right knee was normal.  There was 
no instability present.  The veteran was noted to limp.

An August 2002 VA outpatient treatment record noted the 
veteran reported constant right knee pain at the 
patellofemoral joint, and occasional feeling of the knee 
"giving away".  Examination noted full range of motion of 
the knee.  There was no effusion, atrophy, or crepitus.  He 
was tender at the medial patellofemoral joint only.  Extensor 
and tracking appeared normal.  There was no instability or 
pain with stress.  There were negative Lachman and drawer 
signs.  There was negative tibial rotation and McMurray's 
sign.  The veteran was diagnosed with patellofemoral 
syndrome.

The report of September 2002 VA examination indicated that 
the veteran complained of weakness, stiffness, and swelling 
of the knees and ankles.  Upon examination, there was pain on 
range of motion of the right knee.  There was no edema, 
effusion, instability, or weakness of any of the joints.  He 
had tenderness of the right knee.  Flexion of the right knee 
was to 140 degrees.  The veteran's ligaments were found to be 
intact.  X-rays of the veteran's right knee were normal.  The 
veteran was found to have a normal right knee joint.

Thus, as there is no evidence that the veteran has 
instability of the knee, the Board does not find evidence 
sufficient to indicate that the veteran has moderate 
recurrent subluxation or lateral instability, such that a 
higher rating would be warranted under Diagnostic Code 5257.  
Furthermore, while the veteran has at one time been found to 
have a flexion limited to 75 degrees, at all other times 
during the course of this appeal the veteran has been found 
to have a full range of motion.  Even the one time limitation 
of flexion to 75 degrees would not be sufficient to warrant a 
noncompensable evaluation for limitation of flexion under 
Diagnostic Code 5260.  And at no time has the veteran been 
found to have limitation of extension, such that a rating 
would be warranted under Diagnostic Code 5261.  Thus, with no 
competent evidence having been presented to indicate that the 
veteran has instability, and with no evidence having been 
presented to indicate that the veteran has even a 
noncompensable level of limitation of motion under the 
applicable regulations, the Board finds that the 
preponderance of the evidence of record is against a grant of 
increased rating for this disability.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for the veteran's right knee disability, 
and at no time has it been medically demonstrated that this 
disability has warranted any higher rating.  Therefore, there 
is no basis for staged rating in the present case.


Entitlement to an increased initial evaluation for status 
post injury to the right fourth toe, currently evaluated as 
noncompensably disabling.

The veteran was granted service connection at a 
noncompensable level for the residuals of an injury to the 
right fourth toe by a January 2002 rating decision.  That 
decision was based on service medical records which showed 
that the veteran sustained an injury to his right fourth toe 
in service, and on the results of a November 2001 VA 
examination.  The veteran continues to disagree with the 
level of disability assigned.

The veteran's residuals of an injury to the right great toe 
are currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2006).
Diagnostic Code 5284 provides the rating criteria for rating 
foot injuries.  Under that code, a moderate foot injury 
warrants a 10 percent disability evaluation.  A moderately 
severe foot injury warrants a 20 percent disability 
evaluation, and a severe foot injury is assigned a 30 percent 
disability evaluation.  A 40 percent disability evaluation 
will be assigned for actual loss of use of the foot.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006). 

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 
noncompensably disabled for the residuals of an injury to the 
right great toe.  In this regard, the Board notes that, 
although the veteran has reported breaking his toe in 
service, the veteran's service medical records only show that 
he sustained a contusion of his toe in service.  

In several VA examination reports from November 2001, the 
veteran noted residual discomfort and deformity in the toe.  
Upon X-ray of the veteran's toe, a deformity of the veteran's 
distal interphalangeal joint of the fourth right toe was 
noted, felt to be secondary to a previous surgery.  Upon 
examination, the veteran was found to have a residual 
hammertoe deformity as well as medial deviation involving the 
proximal interphalangeal joint of the right fourth toe, but 
no other abnormal findings were noted.  The veteran was 
diagnosed with a fracture of the right fourth toe with 
residual deformity.

A report of outpatient treatment dated August 2002 indicated 
that the veteran reported severe pain in his foot as a result 
of a prior right fourth toe fracture.  The right foot was 
noted to be unremarkable except that there was rotation and 
angulation of the fourth toe with very mild overlap by the 
third toe.  There was no swelling, calluses, skin change, or 
tenderness.  The examiner indicated that the veteran's 
reports of chronic severe pain related to this were not 
supported by physical findings.

Considering this and all evidence of record, the Board does 
not find this level of symptomatology consistent with a 
finding of a moderate foot injury, such that a compensable 
rating would be warranted.  The veteran has never been found 
to have more than mild symptomatology related to this, with 
minimal findings, and no tenderness, calluses, or swelling.  
While the veteran has reported severe pain in his foot, a VA 
physician in August 2002 indicated that this reported level 
of pain was not consistent with the minimal findings in the 
veteran's toe.  Thus, the Board finds that the preponderance 
of the evidence of record is against a grant of increased 
rating for this disability.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
noncompensable rating has been in effect since the effective 
date of service connection for this disability, and at no 
time has it been medically demonstrated that this disability 
has warranted any higher rating.  Therefore, there is no 
basis for staged rating in the present case.


Entitlement to an increased initial evaluation for status 
post injury to the right elbow, bursitis, currently evaluated 
as noncompensably disabling.

The veteran was granted service connection at a 
noncompensable level for status post injury to the right 
elbow, bursitis, by a January 2002 rating decision.  That 
decision was based on service medical records which showed 
that the veteran fell and injured his right elbow in service 
in 1998.  (The Board also points out that the veteran is also 
service connected at a noncompensable level for a laceration 
scar of the elbow, due to this injury).  That decision was 
also based on the results of a VA examination.  The veteran 
continues to disagree with the level of disability assigned.

As noted above, the veteran is currently service connected at 
a noncompensable level for status post injury to the right 
elbow, bursitis, under Diagnostic Code 5014, for 
osteomalacia.  According to Diagnostic Code 5014, 
osteomalacia will be rated on limitation of motion of the 
affected parts, as arthritis, degenerative.  38 C.F.R. § 
4.71a, Diagnostic Code 5014 (2006). 

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups such a condition is rated as 10 percent 
disabling. Such a condition is to be rated as 20 percent 
disabling if there is X-ray evidence of involvement of 2 or 
more major joints, or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5003 further provides that 
the 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion and that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 to 
5024, inclusive.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  As the medical evidence reveals that the 
veteran is right-handed and his elbow disability is on the 
right side, he is entitled to ratings pertinent to the major 
elbow/forearm.

Diagnostic Code 5205 provides ratings for ankylosis of the 
elbow, and is not relevant to this claim. 

Diagnostic Code 5206, pertinent to limitation of forearm 
flexion, provides for a noncompensable evaluation where 
flexion is limited to 110 degrees; a 10 percent evaluation 
where flexion is limited to 100 degrees; a 20 percent 
evaluation where flexion is limited to 90 degrees; a 30 
percent evaluation where flexion is limited to 70 degrees; a 
40 percent evaluation where flexion is limited to 55 degrees; 
and a 50 percent evaluation where flexion is limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207, pertinent to limitation of elbow 
extension, provides for a 10 percent evaluation where 
extension is limited to 45 or 60 degrees; a 20 percent 
evaluation where the extension is limited to 75 degrees; a 30 
percent evaluation where extension is limited to 90 degrees; 
a 40 percent evaluation where extension is limited to 100 
degrees; and a 50 percent where extension is limited to 110 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5207.

Diagnostic Code 5208 provides for a 20 percent rating where 
flexion of the forearm is limited to 100 degrees and 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5208.

Diagnostic Code 5209 provides a 20 percent evaluation for 
impairment of the flail joint of the elbow where there is a 
joint fracture with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius.  
Diagnostic Code 5210 provides for a 40 percent evaluation 
where there is nonunion of the radius and ulna, with flail 
false joint.  Diagnostic Codes 5211 and 5212 pertain to the 
impairment of the ulna and the radius, respectively.  
Diagnostic Code 5213 addresses impairment of supination and 
pronation.  Such provides for a 10 percent evaluation where 
supination is limited to 30 degrees or less.  When pronation 
is lost beyond the middle or last quarter of the arc and the 
hand does not approach full pronation a 20 percent evaluation 
is assigned.  Where there is loss of supination and pronation 
(bone fusion) and the hand is fixed in full pronation or near 
the middle of the arc or moderate pronation, a 20 percent 
evaluation is assigned.  Finally, where the hand is fixed in 
supination or hyperpronation, a 30 percent evaluation is 
assigned.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5213.

The normal range of elbow motion is 145 degrees of flexion 
and zero degrees of extension.  Normal forearm pronation is 
from zero to 80 degrees and normal forearm supination is from 
zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Taking into account all relevant evidence, the Board finds 
that the criteria for a compensable evaluation for the 
veteran's status post injury to the right elbow, bursitis, 
have not been met.  Reviewing the evidence of record, the 
reports of several November 2001 VA examinations indicate 
that the veteran's lesion of the elbow completely subsided, 
with only occasional mild right olecranon pain without any 
other symptoms.  Range of motion of the veteran's right elbow 
was noted to be normal.  The veteran was diagnosed with 
status post injury to the right olecranon with only mild 
residual symptoms.

The report of a September 2002 VA joint examination noted 
that the veteran did not complain at that time of pain in any 
joint other than his knees.  Range of motion of elbow was 
flexion of 0 to 145 degrees, forearm supination of 0 to 85 
degrees, and forearm pronation of 0 to 80 degrees, a normal 
range of motion.  X-rays of the veteran's right elbow were 
normal.  The veteran's right elbow joint was found to be 
normal.

The report of an April 2003 VA examination indicated that the 
veteran reported bilateral elbow pain and stiffness.  Range 
of motion of the elbow was flexion of 0 to 145 degrees, 
forearm supination was from 0 to 85 degrees.  Forearm 
pronation was 0 to 80 degrees.  The veteran was found to have 
a normal right elbow.

To warrant a higher evaluation under the applicable codes, 
the veteran would have to be found to have either 
degenerative changes on X-ray, which has not been found, or 
flexion limited to 100 degrees, extension limited to 45 
degrees, or supination limited to 30 degrees or less.  
However, at no time has the veteran been found to have such 
limitation of motion; the veteran at all times has been found 
to have a full range of motion.  As such, the Board finds 
that the preponderance of the evidence of record is against a 
grant of increased rating for this disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).
 
Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
noncompensable rating has been in effect since the effective 
date of service connection for a right elbow injury, and at 
no time has it been medically demonstrated that this 
disability has warranted any higher rating.  Therefore, there 
is no basis for staged rating in the present case.







(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to an increased initial evaluation for irritable 
bowel syndrome, currently evaluated as 10 percent disabling, 
is denied.

Entitlement to an increased initial evaluation for a 
psychiatric disorder, initially characterized as depression 
with sleep disturbance, and evaluated as 10 percent disabling 
prior to February 11, 2002, and recharacterized as PTSD and 
evaluated as 50 percent disabling from February 11, 2002, is 
denied.

Entitlement to an increased initial evaluation for 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased initial evaluation for status 
post injury to the right fourth toe, currently evaluated as 
noncompensably disabling, is denied.

Entitlement to an increased initial evaluation for status 
post injury to the right elbow, bursitis, currently evaluated 
as noncompensably disabling, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


